Citation Nr: 1632902	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-27 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army from November 1967 to November 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the Veteran's appeal had originally included the issue of entitlement to service connection for a skin disorder.  However, the Veteran did not submit a substantive appeal for that particular issue following the issuance of the May 2010 statement of the case. Instead, he limited his appeal to the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Therefore, those issues no longer remain in appellate status, and no further consideration is required.

The Board also notes that, in December 2010, the Veteran testified at a hearing held at the RO before a Veterans Law Judge who has since retired.  A transcript of that hearing is of record.  In October 2014, the Veteran was notified that he could attend another hearing conducted by a different Veterans Law Judge who would decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014) (requiring that the Veterans Law Judge who conducts a hearing on an appealed issue must participate in any decision made on that appeal).  The Veteran responded in November 2014 that he did not wish to appear at another hearing and requested that the Board proceed with the adjudication of this appeal.

This case was previously before the Board in April 2012 at which time the claim for entitlement to service connection for bilateral hearing loss and tinnitus was reopened based on the submission of new and material evidence and remanded for additional development.  The case was remanded again in December 2014 for further development.  The case has since been returned to the Board for appellate review.  As will be discussed below, there was substantial compliance with all remand directives, and the Board may proceed with adjudication.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains documents that are either duplicative of those in VBMS or not relevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during service or within one year of separation and is not otherwise related to service.
 
2.  The Veteran's tinnitus did not manifest during service or within one year of separation and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, and sensorineural hearing loss is not presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Tinnitus was not incurred in service, nor is it presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473  (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with notice in February 2009, prior to the initial decision on the claim for service connection for bilateral hearing loss and tinnitus in March 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini for this issue has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the contents of the notice met the requirement for the duty to notify.  In this regard, the February 2009 letter informed the Veteran of the evidence needed to substantiate his claims and of the division of responsibilities in obtaining the evidence.  The letter also explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein. 

The Veteran was afforded VA examinations in connection with his claim in April 2012, October 2015, and November 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2015 VA examination and opinion in particular are adequate to decide the claim because it is predicated on an examination of the Veteran and a review of the claims file and considered the Veteran's statements and assertions.  The examiner also supported the opinion with rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this issue has been met. 38 C.F.R. § 3.159(c)(4). 

With regard to the December 2010 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfills two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claims on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge identified the issues on appeal and the parties engaged in a discussion of the facts of the case.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  In fact, the Veteran was offered the opportunity to testify at a second hearing, but he declined.

In addition, as noted above, the Board remanded the case for further development in April 2012 and December 2014.  The RO was instructed to obtain additional VA treatment records and obtain additional VA examinations and opinion regarding the nature and etiology of the Veteran's current bilateral hearing loss and tinnitus. Subsequently, additional treatment records were secured and VA examinations and medical opinions were obtained in April 2012, October 2015, and November 2015.

Thus, there was compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.


Law and Analysis

In this case, the Veteran has claimed that he developed bilateral hearing loss and tinnitus as a result of noise exposure during his military service.  He served as a field artillery operations and intelligence assistant.  Specifically, he has claimed that he was exposed to noise from guns, howitzers, and firefights.  See Board hearing transcript at 3-5. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system, such as sensorineural hearing loss and tinnitus, are listed as chronic diseases in the regulation.  As organic diseases of the nervous system are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d at 1331.

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss and tinnitus.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss or tinnitus.  In fact, they include two audiograms which do not demonstrate hearing loss as defined in 38 C.F.R. § 3.385.

A November 1967 enlistment examination found his ears and drums to be normal.
His pure tone thresholds were recorded in decibels as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 5
5
5

10
LEFT
5
5
5

15

The Veteran was later afforded a separation examination in September 1969, which again found his ears and drums to be normal.  The Veteran denied having a medical history of hearing loss.  He did report a medical history of ear, nose, and throat problems; however, it was clarified as an occasional sore throat.  His pure tone thresholds were also recorded in decibels as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 5
0
0

5
LEFT
5
0
0

5

Moreover, there is no evidence that that the Veteran was treated immediately following his separation for hearing loss or tinnitus, nor is there any objective evidence of hearing loss or tinnitus within one year of his military service.  A February 1994 private medical record noted decreased hearing related to noise exposure; however, an audiogram was not performed at the time.  Indeed, the record indicates that Veteran complained of tinnitus and demonstrated hearing loss meeting the requirements of 38 C.F.R. § 3.385 decades after his military service.  See e.g., April 2006 VA audiology consultation; April 2012 VA examination. 

Based on this evidence, the Board finds that sensorineural hearing loss and tinnitus, nor manifestations sufficient to identify the disease entities are shown during service.  Rather, as discussed below by the VA examiners, the hearing tests taken during active service were essentially normal, and there were no complaints of tinnitus during service.  Although the Veteran testified that his hearing loss and tinnitus began in service, the pertinent regulations require that manifestations are "noted" in the service records and that is not case in this instance.  Thus, while currently-diagnosed sensorineural hearing loss and tinnitus are chronic diseases under 38 C.F.R. § 3.309(a), no notations of the diseases or any characteristic manifestations of sensorineural hearing loss and tinnitus were shown in the service records.  As such, service connection for hearing loss and tinnitus under 38 C.F.R. § 3.303(b) is not warranted, and sensorineural hearing loss and tinnitus may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

The Board does acknowledge the Veteran's testimony that his hearing loss and tinnitus began in service.  The Veteran is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465   (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has had hearing loss and tinnitus which started in service and has been continuous thereafter.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis of tinnitus or hearing loss in service, and upon objective testing, his hearing was documented as being within normal limits at the time of his separation from service.  As such, there is actually affirmative evidence showing that he did not have hearing loss and tinnitus during service and at the time of his separation.  The Board finds that this affirmative evidence, including objective testing, outweighs the Veteran's more recent assertions of an onset since service, which were made in connection with a claim for compensation.   Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In addition, the Veteran has made inconsistent statements regarding the onset and history of his current disorders.  For example, he testified that his tinnitus and hearing loss began during service; however, in a February 2009 written submission, the Veteran reported that the howitzer explosions caused a temporary sound in his ears which then stopped or went unnoticed.  He further stated that, since before 2003 or shortly thereafter, the ringing in his ears and hearing difficulties occurred.  In addition, during a November 2015 VA examination, he reported that his hearing loss began "back in the 1970s"  and his tinnitus began 20 to 30 years ago, which would have been at least 15 to 25 years following military service.  

For these reasons, the Board finds that the reported onset and history are not reliable or credible.  Therefore, the Board concludes that the Veteran's hearing loss and tinnitus did not manifest in service or for many years thereafter.

Nevertheless, the Board notes that the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran has argued that he was exposed to noise exposure in service which caused his bilateral hearing loss and tinnitus. The Veteran is considered competent to relate a history of noise exposure during service.  In addition, the post-service medical records show that the Veteran has current bilateral hearing loss by VA standards, as well as tinnitus.  See 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss and tinnitus are related to his military service.

The Veteran was afforded a VA examination in April 2012 in connection with his claims.  The examiner opined that the Veteran's hearing loss and tinnitus were not at least as likely as not caused by or a result of an event in military service.  In addition, the examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss.  In so finding, the examiner based her opinion on normal hearing during service and at separation from service.  She further stated that his hearing loss is more likely due to 35 years working in the railroad industry. 

Pursuant to a Board remand, the Veteran was afforded additional VA examinations.  An October 2015 ear, nose, throat VA examiner opined that the Veteran separated from service with normal hearing and that his hearing loss is at least as likely from work place noise exposure. 

A November 2015 VA examiner examined the Veteran, reviewed the claims folder, and considered the Veteran's lay statements with regard to his in-service noise exposure.  The examiner noted that there was not a permanent, positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hertz for the right and left ears.  The examiner opined that the Veteran bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  The induction and separation evaluations showed no significant changes in hearing.  Moreover, as discussed above, the Veteran reported delayed onset hearing loss due to military noise exposure, which is not consistent with research and textbooks regarding noise-induced hearing loss and tinnitus.  The examiner indicated that research studies have shown that hazardous noise exposure has an immediate effect on hearing and does not have delayed onset.  Nor is it progressive or cumulative.  The examiner noted the Veteran's history of several years working in a textile mill without hearing protection prior to service and an over 30-year history of working for the railroad as an engineer with hearing protection reportedly worn since the 1970's.   The Veteran also reported that he has hunted all his life and worked with lawn equipment and always worn hearing protection. 

Moreover, the VA examiner found that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss.  He also opined that tinnitus was less likely than not caused by or a result of the Veteran's military noise exposure.  The examiner referred to the Veteran's statement that his tinnitus began approximately 20 to 30 years ago, which would put the earliest onset in the mid-1980s.   The examiner observed that, by that time, the Veteran had a significant history of occupational noise exposure while working for the railroad.   Finally, the examiner indicated, as there is no objective evidence of a military noise injury, there is no basis on which to conclude that the claimed tinnitus is associated with such injuries. 

There is no medical opinion otherwise showing that the Veteran's current hearing loss and tinnitus are related to his military service.

The Board has also considered the Veteran's own assertions that his current hearing loss and tinnitus are related to his military noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds that the opinions of the VA examiners are of greater probative weight than the Veteran's more general lay assertions.  In this regard, the Board notes that the VA examiners have medical training, knowledge, and expertise.  In particular, the November 2015 VA examiner reviewed and considered the evidence of record, including the Veteran's own statements, as well as medical literature, and provided a medical opinion with supporting rationale relying on his training, knowledge, and expertise.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by a veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 ( 2012).  Therefore, the Board finds that the November 2015 VA examiner's opinion is more probative than the Veteran's lay statements.

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss and tinnitus are not causally or etiologically related to his military service, to include the noise exposure therein.  Accordingly, the claims for service connection for bilateral hearing loss and tinnitus must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


